IN THE SUPREME COURT OF THE STATE OF NEVADA


                       1   IN THE MATTER OF RESIGNATION                            No. 70189
                           OF AMANDA WILLIS, BAR NO. 10530.
                                                                                               FILED
                                                                                                MAY 0 9 2016
                                                                                            et BKRE K          %. N
                                                                                                            EetNi
                                                                                        B            7E p
                                                                                              CIII

                                     ORDER GRANTING PETITION FOR RESIGNATION
                                          This is a joint petition by the State Bar of Nevada and
                           attorney Amanda Willis for her resignation from the Nevada bar.
                                          SCR 98(5) provides that Nevada attorneys who are not
                           actively practicing law in this state may resign from the state bar if
                           certain conditions are met. The petition includes statements from state
                           bar staff confirming that no disciplinary, fee dispute arbitration, or client
                           security fund matters are pending against Willis; and that she is current
                           on all membership fee payments and other financial commitments relating
                           to her practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                          Bar counsel has recommended that the resignation be
                           approved, and the Board of Governors has approved the application for
                           resignation.      See SCR 98(5)(a)(2). Willis acknowledges that her
                           resignation• is irrevocable and that the state bar retains continuing
                           jurisdiction with respect to matters involving a past member's conduct
                           prior to resignation. See SCR 98(5)(c)-(d). Finally, Willis has submitted
                           an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
        OF
     NEVADA


(0) 1947A    cle44()
                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Amanda Willis's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.




                                                                                   J.
                                                          Hardesty


                                                                                   J.




                                                          Cherry


                                                                   '01
                                                          Saitta


                                                                   /Y
                                                               e„ IC
                                                          Gibbons


                                                                                   J.
                                                          Pickering


                cc: Amanda M Willis
                     C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I94Th